Filed Pursuant to Rule 424(b)(5) Registration Statement No. 333-171806 Product Prospectus Supplement ML-EI-1 to the Prospectus dated January 28, 2011 and the Prospectus Supplement dated January 28, 2011 Royal Bank of Canada Senior Global Medium-Term Notes, Series E Market-Linked Notes Linked to One or More Equity Indices GENERAL TERMS Royal Bank of Canada may offer and sell market-linked notes (the “notes”) from time to time of any maturity.The prospectus dated January 28, 2011, the prospectus supplement dated January 28, 2011 and this product prospectus supplement describe terms that will apply generally to the notes, including any notes you purchase.A separate pricing supplement will describe the terms that apply specifically to your notes, including any changes to the terms specified below.If the terms described in the relevant pricing supplement are inconsistent with those described in this document or in the accompanying prospectus supplement or prospectus, the terms described in the relevant pricing supplement will control. The notes are unsecured notes linked to the performance of one or more equity indices (each, a “Reference Asset”) specified in the relevant pricing supplement.If the Reference Asset of your notes consists of more than one equity index, we may refer to the Reference Asset as a “Basket” and each applicable component of the Reference Asset as a “Basket Component”.The payment at maturity on your notes will be based on the performance of the Reference Asset during the term of your notes.Subject to our creditworthiness, the minimum payment at maturity will be an amount that is greater than or equal to the principal amount, or, if so specified in the relevant pricing supplement, may be an amount that is less than the principal amount.The notes are designed for investors who are seeking exposure to the Reference Asset and who anticipate that the level of the Reference Asset will increase (or, in the case of bearish notes, decrease) from its Initial Level to the Final Level on the applicable valuation date or dates. The notes will not be listed on any securities exchange. Your investment in the notes involves certain risks.See “Additional Risk Factors Specific to the Notes” beginning on page PS-3 to read about investment risks relating to the notes.If so specified in the relevant pricing supplement, you may lose a portion of your principal amount at maturity. The price at which you purchase the notes includes hedging costs and profits that Royal Bank of Canada or its affiliates expect to incur or realize.These costs and profits will reduce the secondary market price, if any secondary market develops, for the notes.As a result, you will experience an immediate and substantial decline in the value of your notes on the issue date. None of the Securities and Exchange Commission (the “SEC”), any state securities commission or any other regulatory body has approved or disapproved of the notes or passed upon the accuracy of this product prospectus supplement or the accompanying prospectus and prospectus supplement.Any representation to the contrary is a criminal offense. We may use this product prospectus supplement in the initial sale of a note.In addition, RBC Capital Markets Corporation or one of our other affiliates may use this product prospectus supplement in a market-making transaction in a note after its initial sale.Unless we or our agent informs the purchaser otherwise in the confirmation of sale, this product prospectus supplement is being used in a market-making transaction. The notes will not constitute deposits insured by the Canada Deposit Insurance Corporation, the U.S. Federal Deposit Insurance Corporation or any other Canadian or U.S. governmental agency or instrumentality. RBC Capital Markets Corporation Product Prospectus Supplement dated January 28, 2011. TABLE OF CONTENTS Product Prospectus Supplement Summary PS-1 Additional Risk Factors Specific to the Notes PS-3 General Terms of the Notes PS-11 Hypothetical Returns on Your Notes PS-18 Use of Proceeds and Hedging PS-19 Historical Reference Asset Level Information PS-20 Supplemental Discussion of Canadian Tax Consequences PS-21 Supplemental Discussion of U.S. Federal Income Tax Consequences PS-22 Employee Retirement Income Security Act PS-26 Supplemental Plan of Distribution PS-27 Prospectus Supplement dated January 28, 2011 About This Prospectus Supplement i Risk Factors 1 Use of Proceeds 5 Description of the Notes We May Offer 5 Certain Income Tax Consequences 26 Supplemental Plan of Distribution 27 Documents Filed as Part of the Registration Statement 29 Prospectus dated January 28, 2011 Documents Incorporated by Reference i Where You Can Find More Information ii Further Information ii About This Prospectus iii Risk Factors 1 Royal Bank of Canada 1 Presentation of Financial Information 1 Caution Regarding Forward-Looking Statements 2 Use of Proceeds 2 Consolidated Ratios of Earnings to Fixed Charges 3 Consolidated Capitalization and Indebtedness 4 Description of Debt Securities 5 Tax Consequences 22 Plan of Distribution 34 Conflicts of Interest 36 Benefit Plan Investor Considerations 38 Limitations on Enforcement of U.S. Laws Against the Bank, Our Management and Others 39 Validity of Securities 39 Experts 39 Other Expenses of Issuance and Distribution 40 In this product prospectus supplement, references to the “accompanying prospectus” mean the accompanying prospectus, dated January 28, 2011, as supplemented by the accompanying prospectus supplement, dated January 28, 2011, of Royal Bank of Canada.References to the “relevant pricing supplement” mean the pricing supplement that describes the specific terms of your notes. i Table Of Contents SUMMARY The information in this “Summary” section is qualified by the more detailed information set forth in this product prospectus supplement, the accompanying prospectus supplement and the prospectus, as well as the relevant pricing supplement. Issuer: Royal Bank of Canada (“Royal Bank”). Underwriter: RBC Capital Markets Corporation. Issue: Senior Global Medium-Term Notes, Series E. Issue Date: As specified in the relevant pricing supplement. Reference Asset: The Reference Asset may consist of an individual equity index or a weighted basket comprised of equity indices, as specified in the relevant pricing supplement. Minimum Investment: Unless otherwise specified in the relevant pricing supplement, $1,000 (except for certain non-U.S. investors for whom the minimum investment will be higher). Denominations: Unless otherwise specified in the relevant pricing supplement, the notes will be issued in denominations of $1,000 and integral multiples in excess of $1,000 (except for certain non-U.S. investors for whom the denomination will be higher). Interest rate (coupon): Unless specified in the relevant pricing supplement, we will not pay you interest during the term of the notes. Payment at Maturity: Unless the relevant pricing supplement specifies otherwise, the payment at maturity will be based on the Reference Asset Performance and will be calculated as follows: · if the Reference Asset Performance (as set forth below) is greater than 0%, you will receive an amount equal to the sum of (i) the principal amount of your notes and (ii) the product of (a) the principal amount of your notes, (b) the Reference Asset Performance and (c) the participation rate specified in the relevant pricing supplement; and · if the Reference Asset Performance is less than or equal to 0%, you will receive an amount equal to the principal amount of your notes (or a lower amount, if so specified in the relevant pricing supplement). Reference Asset
